Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 24, 2008                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

  135558                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  ROBERT R. PARKER, JR.,                                                                               Robert P. Young, Jr.
            Plaintiff,                                                                                 Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 135558               

  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

         On the order of the Court, the complaint for superintending control is considered,
  and relief is DENIED, because the Court is not persuaded that it should grant the
  requested relief.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 24, 2008                      _________________________________________
           t0317                                                               Clerk